Citation Nr: 9904814	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-01 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include sick sinus syndrome, status post 
pacemaker insertion.

2.  Entitlement to service connection for a spine disorder, 
to include degenerative arthritis of the cervical, thoracic, 
and lumbar spine, with mild residual left L5 nerve root 
impingement of the lumbar spine.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of frostbite to both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.  He was a prisoner-of-war of the German government from 
November 1944 to April 1945.  

This appeal arises from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in part, granted the veteran's 
original claims for service connection for PTSD, assigning a 
10 percent evaluation, effective November 3, 1993, and for 
frostbite, both lower extremities, with cold toes in 
evidence, assigning a 10 percent evaluation from November 3, 
1993, and denied the veteran's claims for service connection 
for a cardiovascular disorder, to include sick sinus 
syndrome, status post pacemaker insertion, and for 
degenerative arthritis of the cervical, thoracic, and lumbar 
spine, with mild residual left L5 nerve root impingement of 
the lumbar spine.  The veteran appealed the assigned 
evaluations for the granted claims and also appealed the 
denials of service connection.

In April 1997, during the course of the appeal, the RO 
increased the rating for PTSD to 50 percent.  However, as the 
veteran has not expressly indicated that he wishes to limit 
his appeal to that particular rating, the increased rating 
issue as to that claim remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  The veteran's current 
combined service-connected rating is 70 percent, and he was 
found to be entitled to a total compensation rating based on 
individual unemployability by an RO decision in April 1997, 
effective from November 1993. 

The issue of an increased evaluation for residuals of 
frostbite to both lower extremities will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was a prisoner of war (POW) in Germany from 
December 1944 through April 1945.

3.  There is no medical evidence of a nexus between any 
currently diagnosed cardiovascular disorder, to include sick 
sinus syndrome, status post pacemaker insertion, and an 
inservice injury or disease or any other incident of service, 
and there is no medical evidence of a current diagnosis of 
beriberi heart disease or ischemic heart disease.

4.  There is no medical evidence of a nexus between any 
currently diagnosed spine disorder, to include degenerative 
arthritis of the cervical, thoracic, and lumbar spine, with 
mild residual left L5 nerve root impingement of the lumbar 
spine, and an inservice injury or disease or any other 
incident of service, and there is no medical evidence of a 
current diagnosis of post-traumatic arthritis of the spine.

5.  The veteran's PTSD is not productive of more than a 
considerable disability under the former rating criteria.

6.  The veteran's PTSD is not productive of more than 
occupational and social impairment with reduced reliability 
and productivity under the revised rating criteria.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
cardiovascular disorder, to include sick sinus syndrome, 
status post pacemaker insertion, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for a spine 
disorder, to include degenerative arthritis of the cervical, 
thoracic, and lumbar spine, with mild residual left L5 nerve 
root impingement of the lumbar spine, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.125-4.130, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.102,  4.126, 4.130, Diagnostic Code 
9411 (1998); Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

The veteran asserts, in substance, that he suffers from 
cardiac and spinal disorders which either had their onset 
during his military service or were related to his military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including arthritis 
and cardiovascular diseases, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals, has established criteria for the determination of a 
well-grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

In addition, 38 C.F.R. § 3.309(c) provides that if a veteran 
is a former prisoner of war and as such was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  These diseases are avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, and 
peripheral neuropathy except where directly related to 
infectious causes.  A note to that section provides that, for 
purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.

38 C.F.R. § 3.307(d) provides that evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records, including his October 
1945 discharge examination report, reveal no evidence of 
either a cardiovascular or spinal disorder, or that the 
veteran reported symptoms of such disorders.  The veteran's 
statements during various examinations, such as the August 
1995 report, that he fell from a boxcar and landed on his 
back, either during his captivity or upon his release, are 
accepted as credible for the purpose of determining whether 
his claims for service connection are well-grounded.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No medical evidence has been submitted indicating that 
arthritis or any cardiovascular disorder was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

The Board also notes that there is no medical evidence of a 
diagnosis of beriberi, beriberi heart disease, ischemic heart 
disease, or post-traumatic osteoarthritis.  While 
degenerative arthritis has been diagnosed, post-traumatic 
arthritis has not. 

The Board notes that the first evidence of a cardiovascular 
disorder appears in private medical records for 1988, at 
which time the veteran was diagnosed with sick sinus 
syndrome, and a pacemaker was installed.  The veteran 
reported at that time that he had no previous history of 
seizures or heart problems.  He also reported a family 
history of arrhythmias.

There is no medical evidence of record which contains an 
opinion that any currently diagnosed cardiovascular disorder, 
to include sick sinus syndrome, status post pacemaker 
insertion, is related to the veteran's military service, 
including his time as a POW.

The Board also notes that the first evidence of a spinal 
disorder appears in an incomplete private hospitalization 
report for January 1972, at which time the treating physician 
noted that a lumbosacral support had been provided the 
veteran while in the hospital; that the veteran still had a 
weakness in his toes, even wearing the brace; that spinal 
fluid protein was elevated, along with a positive pyelogram; 
and that surgery might be necessary.  The diagnosis was 
lumbar disc syndrome.  There is no medical opinion contained 
in this report, however, which relates this disability to the 
veteran's military service.

A December 1993 VA orthopedic examination report reveals 
diagnoses of evidence of significant degenerative arthritis 
involving the cervical spine without radicular symptoms, and 
involving the thoracic and lumbar spine, with the appearance 
of some mild residual left L5 nerve root impingement which 
appeared to be minimally symptomatic.  There is no medical 
opinion contained in this report, however, which relates this 
disability to the veteran's military service.  In regard to 
the medical evidence of possible spondylolysis or 
spondylolisthesis, the Board notes that there is no medical 
evidence that links this or any other back disability to 
service.  

Indeed, the only evidence of record which alleges that any 
currently diagnosed cardiovascular or spine disorders are the 
result of an inservice injury or disease are the veteran's 
own statements in the various documents he has submitted 
while advancing his claim.  However well-intentioned those 
statements may be, the Board notes that the veteran, as a lay 
person, is not qualified to offer opinions regarding the 
etiology of a cardiovascular or spine disorder; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim requires medical evidence of a nexus 
between an inservice injury or disease and the current 
disability, or medical evidence of a diagnosis of post-
traumatic arthritis or beriberi heart disease (to include 
ischemic heart disease) in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claims for service connection for a cardiovascular disorder, 
to include sick sinus syndrome, status post pacemaker 
insertion, and for a spine disorder, to include degenerative 
arthritis of the cervical, thoracic, and lumbar spine, with 
mild residual left L5 nerve root impingement of the lumbar 
spine, must be denied as not well grounded.

The Board recognizes that portions of this appeal are being 
disposed of in a manner that differs from that used by the 
RO.  The RO denied the veteran's claims for service 
connection on the merits, whereas the Board has concluded 
that the claims are not well grounded.  When an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis.  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

The Board, in finding the veteran's claims for service 
connection not well grounded, triggers only a duty to inform 
the veteran, under 38 U.S.C.A. § 5103(a), if the Board knows 
of evidence which might make his claim "plausible."  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (1997).  In this 
regard, while informing the veteran of the missing evidence, 
the Board also informs him that it knows of no such evidence 
which would make the claims "plausible."


II.  An increased evaluation for PTSD

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the veteran's August 1995 VA PTSD examination he 
reported that his relationship with his wife had greatly 
improved, that he had become more active in being around 
other people, belonging to three different veterans' 
organizations, one of which had appointed him chaplain, doing 
volunteer work at a veterans' home and a VA hospital, and 
helping with the bingo games at the VA hospital.

During the veteran's August 1996 VA PTSD examination he 
reported being retired from his job with the City of Omaha, 
where he had worked for twenty years, and being seen for PTSD 
treatment every three to four weeks for the last three to 
four years.  He indicated that he was receiving medication 
for PTSD symptoms, but still complained of trouble getting to 
sleep, waking in sweats due to nightmares about his war 
experiences, trouble concentrating, anger and irritability, 
anhedonia (absence of pleasure from the performance of acts 
that would ordinarily be pleasurable), being distant from 
people, and appropriate love feelings.  He reported that days 
when he had to stay inside were the hardest for him, bringing 
on intrusive recollections, hypervigilance, and startle 
response.  He related that he tried to avoid "things about 
the war" every day, as much as possible, and has to take 
extra medication when these stressors arise.  Objectively, 
the examiner indicated that the veteran was somewhat unkempt, 
untidy, and fairly cooperative, except when talking about the 
war, when it was hard to redirect him or to get him to stop 
talking about it.  He was found to be oriented x 3, his 
memory was intact, his estimated Intelligence Quotient (IQ) 
was found to be average, his insight was fair, his judgment 
was good, and his affect was found to be anxious, while his 
overall mood was sad and down.  The diagnosis was PTSD.

During a December 1996 VA PTSD examination, after a review of 
the veteran's chart, the examiner indicated that the veteran 
continued to report the same symptoms as during the August 
1996 examination.  The diagnoses were:  Axis I, PTSD;  Axis 
II, no diagnosis;  Axis III, active pulmonary tuberculosis, 
residuals of frozen feet, history of chronic obstructive 
pulmonary disease (COPD), history of low back pain with 
diagnosis of spinal stenosis, spondylolisthesis, degenerative 
disk disease, and onychomycosis, history of sick sinus 
syndrome, status post pacemaker;  Axis IV, current stressors 
of anniversary dates of the war, poor weather, exacerbating 
conditions, and marital stress;  Axis V, Global Assessment of 
Functioning (GAF) of 65.

VAMC treatment records for the period from December 1995 
through April 1997 reveal continuing therapy for PTSD, 
including January and February 1997 records in which the 
veteran reported still having dreams of the war, but getting 
closer to his wife.  His medication was noted to be the same.

The Board notes, initially, that during the pendency of the 
appeal, the schedular criteria for evaluating PTSD were 
changed, effective from November 7, 1997.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  To give the veteran every 
consideration with respect to the current appeal, the claim 
will be evaluated under both the former and the revised 
rating criteria.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994), a 70 percent rating required 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms were to be of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating required that the veteran's attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  It required 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The veteran had to be demonstrably unable 
to obtain or retain employment.

The veteran does not meet the criteria for the next highest 
rating (70 percent) under the old rating criteria.  He has 
essentially reported that the busier he stays, the less 
severe is his PTSD symptomatology.  He has reported, as noted 
above, that he has become more active in being around other 
people, belonging to three different veterans' organizations, 
one of which had appointed him chaplain, doing volunteer work 
at a veterans' home and a VA hospital, and helping with the 
bingo games at the VA hospital.  He also reported in his most 
recent PTSD examinations that his relationship with his wife 
had greatly improved.  In addition, his December 1996 GAF 
scale score of 65 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, having some meaningful interpersonal 
relationships.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  This level of functioning does not comport 
with a 70 percent or higher evaluation under the former 
rating criteria.  Thus, the relevant medical evidence does 
not indicate that, by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in severe industrial impairment.  
Notably, during the above examinations, the veteran was 
cooperative and was described as exhibiting an intact affect.

Based on the foregoing, the Board finds that the veteran's 
PTSD symptomatology does not rise to the severe level 
required for a 70 percent evaluation under the former 
criteria.  Moreover, by definition, it does not meet the 
criteria for a 100 percent rating, as this requires that his 
symptomatology produce more occupational and social 
impairment than that required for a 70 percent rating.
Mental disorders are currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9201-9521.  PTSD is  rated 
in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  
As noted above, the veteran has been assigned a 50 percent 
rating for PTSD under § 4.130, Diagnostic Code 9411.  Under 
that section, 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The medical evidence does not show that the veteran's PTSD is 
productive suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function  independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked  irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships as to warrant 
a 70 percent evaluation under the revised criteria.
Specifically with respect to the effect of the veteran's 
psychiatric impairment on his ability to work, the revised 
criteria for a 70 percent evaluation include occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood.  The 
evidence of record does not reveal those deficiencies.  As 
noted above, while the veteran has complained of problems 
concentrating, he belongs to three different veterans' 
organizations, one of which has appointed him chaplain, does 
volunteer work at a veterans' home and a VA hospital, and 
helps with the bingo games at the VA hospital.  The VA 
treatment reports also indicate that the veteran is 
continuing to improve.

As the Board has found that the preponderance of the evidence 
indicates that the veteran does not meet either the former or 
revised criteria for a 70 percent evaluation, his request for 
an increased evaluation for PTSD must be denied.  That 
determination is based on application of the pertinent 
provisions of VA's rating schedule.  Additionally, as noted 
above, the Board finds no indication that the veteran's PTSD 
symptomatology is so unusual or exceptional that the regular 
schedular standards are inadequate to evaluate his 
disability.  In this regard, the Board notes that there has 
been no showing that veteran's PTSD, standing alone,  has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization.  Indeed, there is no 
evidence of record of any hospitalization for PTSD 
symptomatology.  In the absence of such factors as those 
noted above, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a cardiovascular disorder, to include 
sick sinus syndrome, status post pacemaker insertion, is 
denied.

Service connection for a spine disorder, to include 
degenerative arthritis of the cervical, thoracic, and lumbar 
spine, with mild residual left L5 nerve root impingement of 
the lumbar spine, is denied.

An increased evaluation for post-traumatic stress disorder, 
currently evaluated as 50 percent disabling, is denied.


REMAND

The Board initially finds that the veteran's claim for a 
rating in excess of 10 percent for residuals of frostbite of 
the lower extremities is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran is seeking 
an increased rating (as opposed to entitlement to service 
connection), an assertion of an increase in severity is 
sufficient to render the increased rating claim well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Having submitted a well-grounded claim, the VA has a 
duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(a).  There is a further duty to assist the 
veteran in this appeal.

The Board notes that by regulatory amendment effective 
December 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular disorders, 
including Diagnostic Code 7122, which evaluates cold injury 
residuals, as set forth in 38 C.F.R. §§ 4.104.  See 61 Fed. 
Reg. 65207-65244 (1998).  The Board also notes that by 
regulatory amendment effective August 13, 1998, substantive 
changes were made to Diagnostic Code 7122, as set forth in 
§ 4.104.  See 63 Fed. Reg., No. 134, 37778-37779 (1998).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  To date, the RO has not 
adjudicated the veteran's entitlement to an increased 
evaluation for residuals of frostbite to both lower 
extremities, under the finalized regulatory changes.  Further 
action, to include the RO's adjudication of the veteran's 
claims for an increase under the revised rating criteria, is 
needed, and in the event such claims continue to be denied, 
notice to the veteran and his representative of the most 
recent rating criteria is also required so that he and his 
representative may respond with appropriate arguments in 
support of his entitlement to the claimed benefits.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

The RO should readjudicate the 
veteran's claim for a rating in 
excess of 10 percent for residuals 
of frostbite to both lower 
extremities, on the basis of all the 
evidence of record and in accordance 
with the regulatory changes in 
38 C.F.R. § 4.104 [61 Fed. Reg. 
65207-65244 (1998) and 63 Fed. Reg., 
No. 134, 37778-37779 (1998)], and 
Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  If the 
determination remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance 
with 38 U.S.C.A. § 7105 (West 1991).  
The supplemental statement of the 
case should include the new criteria 
for rating cardiovascular disorders.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The purpose of 
this REMAND is to accord the veteran due process of law.  On 
remand, the veteran is free to submit additional evidence and 
argument; however, he need take no action unless otherwise 
notified.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


- 17 -


